Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action responsive to the national stage entry of 10/22/2018.  Claims 1-13, 15-20, and 23 are pending and rejected.  Claims 14 and 21-22 and 24-26 are cancelled. 
	
Priority
 	Applicant’s claim of priority as a national stage 371 application of application of PCT/AU2017/050357 filed 4/20/2017 which claims priority to application AY2016901505 filed 4/22/2016 in the Australia is acknowledged.

Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation the central rod is driven at 

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-4, 9-11, 17, 19, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slack et al. (EP1180400) which discloses all the claimed elements including 
(re: cl 1) A dense medium separation device (#1) for separating a mixture, the device comprising: an outer housing defining a central longitudinal axis (#3), the outer housing comprising:
an inlet in fluid communication with the outer housing; (#4, ¶37);
an outlet assembly arrangement in fluid communication with the outer housing and inlet (#8/#9/#10/#11),
the outlet assembly arrangement having: an outer body arranged about the central longitudinal axis (#8; ¶41, abstract);
and at least one inner body having a portion arranged concentrically inside the outer body (#9,#10; ¶41), 

and a central rod extending along the central longitudinal axis within at least the vortex space, the central rod configured to rotate about the central longitudinal axis (#12, ¶35),
wherein when the mixture is introduced into the inlet, the central rod is rotated in the direction of vortex flow within the vortex space (¶37-“. Fluid entering the cyclone chamber defined by the cyclone body 2 from the inlet aperture 5 is constrained by the walls of the cyclone body 2 to rotate in a circular fashion”; ¶35)
and rotational flow separates respective portions of the mixture into each of the at least two outlet passages (¶41-“adjustment of the relative concentrations of separated fluids in the outlet tubes”).

(re: cl 2) wherein the central rod comprises a rotatably mounted cylinder or shaft disposed along the longitudinal axis of the outer housing (#12, ¶35; ¶20).

(re: cl 3) wherein the central rod is rotatably driven about the longitudinal axis by at least one of: a drive means; or friction force of the helical flow of the mixture within the vortex space (¶21).(re: cl 4) wherein the central rod rotates about the longitudinal axis in the same direction as the rotation of the helical flow within the vortex space (¶21-passive rotation would be due to pneumatic friction so would be in the same direction,¶35).(re: cl 9) wherein the outlet assembly comprises a series of concentric cylindrical tubes 

(re: cl 19) wherein at least a portion of the inlet is tangential to the outer body (#4 fig 1).(re: cl 23) the method comprising: providing a dense medium separator according to any one of the preceding claims; (#1#3)
and mixing solid particles to be treated with a dense medium to form a mixture (¶38); 
introducing the mixture into the inlet of the separator (¶37);
and rotating the central rod of the separator in the direction of vortex flow within the vortex space (¶21-passive rotation would be due to pneumatic friction so would be in the same direction, ¶35), wherein rotational flow of the mixture within the vortex space separates respective portions of the mixture into each of the at least two outlet passages (¶38).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slack et al. (EP1180400) in view of Terui et al. (US20160214875) wherein Slack et al. teaches the elements previously discussed and Terui et al. teaches what Slack et al. lacks: 
(re: cl 5) A dense medium separation device according to claim 1, wherein the central rod is driven at a speed of from 0.0 to 200 RPM, preferably 1 to 100 RPM (¶33-100 rpm).  
It would have been obvious at the effective time of the invention for Slack et al. to have the central rod driven at a speed 0-200 RPM to have sufficient speed to stratify the particles by size without forcing all the small particles to the outer diameter in separating by particle size as taught by Terui et al..

 	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slack et al. (EP1180400) in view of Wang et al. (US 20180029048) wherein Slack et al. teaches the elements previously discussed and Wang et al. teaches what Slack et al. lacks:(re: cl 6)  wherein the diameter of the central rod has a stepped configuration, the central rod having a smaller diameter in the outlet assembly compared to the diameter of the central rod in the outer housing (stepped rotor #120 fig 2;; ¶36- progressively separate streams into component parts by particle size).

..


 	Claim(s) 7, 11, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slack et al. (EP1180400) in view of Konig (GB2177950) wherein Slack et al. teaches the elements previously discussed and Konig teaches what Slack et al. lacks:
(re: cl 7) wherein the ratio of the diameter of the central rod to the diameter of the outer housing is from 0.05 to 0.5. (P1 L105-109-at most 40%).
It would have been obvious at the effective time of the invention for Slack et al. to have a central rod to outer housing diameter .05-.5 to have sufficient distance stratify the particles by size while providing the sufficient spacing to let the small particles out the small passage while sufficient blocking size to keep large particles out of the small particle outlet as taught by Konig.

Slack et al. further teaches: 
(re: cl 11) comprising at least two inner bodies having a portion arranged concentrically inside the outer body, the respective inner bodies being concentrically arranged about the longitudinal axis, (#10 inside #9 within #8; ¶41)
Konig teaches what Slack et al. lacks of: 
the outer body and at least two inner bodies defining therebetween at least three concentric and fluidly separated outlet passages in fluid communication with the inlet, each outlet passage including an outlet in fluid communication with the inlet.  D2: (Inside #1/#16,#2 fig. 1),  

Konig teaches what Slack et al. lacks of: (re: cl 12) wherein the radial spacing of the outlet passage between the central rod and adjoining inner body is 10 to 60% of the total radial spacing between the central rod and the outer body.  D2: P1 L 104-109-70%-40%=30%).
It would have been obvious at the effective time of the invention for Slack et al. to have have a rod to inner body spacing 10-60% of the total radial spacing to have sufficient blockage of the small particle outlet yet sufficient distance to specify the particle cutoff range as taught by Konig.

Konig teaches what Slack et al. lacks of: 
(re: cl 15) wherein the outlet assembly forms a stepped cylindrical arrangement (Outlets #1 & #2 fig  different heights)
 with the outer body and concentric inner bodies progressively extending at different lengths along the longitudinal axis from the outlet opening (Outlets #1 & #2 fig  different lengths).
It would have been obvious at the effective time of the invention for Slack et al. to have a progressively stepped cylindrical height arrangement to better trap smaller particles in the central outlet and have the bodies of differing lengths to adjust the particle size cutoff points as taught by Konig.

 	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slack et al. (EP1180400) in view of Schweiss et al. 5094674 (US20160045841) wherein Slack et al. teaches the elements previously discussed and Schweiss et al.  teaches what Slack et al. lacks:
(re: cl 8) wherein the ratio of the length of the outer housing to the diameter of the outer housing is from 0.5 to 10 (c3 L 42-50  L-1000mm, W300-500mm).
It would have been obvious at the effective time of the invention for Slack et al. to have a height to length ratio of the outer housing in the rang .5-10 to have sufficient length to spin and complete the separating of the particles and a diameter capable of stratifying the particles by size  as taught by Schweiss et al..

 	Claim(s) 16,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slack et al. (EP1180400) in view of Schaller (	3885931) wherein Slack et al. teaches the elements previously discussed and Schaller teaches what Slack et al. lacks:
(re: cl 16) wherein the at least two outlets extend substantially perpendicular to the longitudinal axis (Exits #32 are perpendicular to the axis, and concentric with the opposite side outlet on the opposite side of the center axis, #32 exit orifices about a ring concentric  with ring on opposite side, horizontal inside the cyclone (with regard to fig 5/6, though would likely have both axis inverted with respect to fig 1) inside which is perpendicular to the axis of the hydrocyclone).  
	It would have been obvious at the effective time of the invention for Slack et al. to have outlets perpendicular to the longitudinal axis to assist in separating the largest particles out by size as taught by Schaller.

Schaller teaches what Slack et al. lacks:

	It would have been obvious at the effective time of the invention for Slack et al. to have outlets tangential to the outer housing to assist in separating out the largest particles by size as taught by Schaller.

Schaller teaches what Slack et al. lacks:
(re: cl 20) wherein the outer housing comprises a hollow cylindrical body mounted horizontally on a ground engaging mounting arrangement (#40fig 8; c6 L 11-35) 
It would have been obvious at the effective time of the invention for Slack et al. to have a hollow cylindrical body mounted horizontally to move the sortant to a differing location than the feed as taught by Schaller. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Exmr. Michael E. Butler whose telephone number is (571) 272-6937.  The examiner can normally be reached on Mon, Tues, and Fri. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/M. E. B./
Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655